 

~ Case 1:19-cv-01499-DDD-JPM Document 13 Filed 08/31/21 Page 1of1PagelID#: 1333

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JAMARLON PIERRE #408823, CIVIL DOCKET NO. 1:19-CV-01499
Plaintiff SEC P
VERSUS JUDGE DRELL
DARRYL VANNOY, MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 12), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254 (ECF No. 1) is hereby DENIED and DISMISSED with prejudice.

5 2th
THUS, DONE AND SIGNED at Alexandria, Louisiana, this BS, day of August

2021.

DEE. D. DRELL, JUDGE
UNITED STATES DISTRICT COURT
